Citation Nr: 1543446	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  12-00 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial compensable evaluation for service-connected right eye scars.

3.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.

4.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, November 2010, and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A.  Additional Medical Records

The record reflects that the Veteran receives ongoing treatment for his disabilities on appeal.  The most recent VA treatment reports are from July 2013.

At his June 2015 hearing before the Board, the Veteran testified that he was currently receiving VA treatment for his claimed headache disability.  He also indicated that "they . . . ordered all these CAT scans and all this other medical stuff and blood work . . . and I have to go back again next to . . . find out [if] . . . they discovered anything."  Later that same month, the Veteran submitted a partial progress note from his VA primary care physician reflecting that he was receiving ongoing VA treatment for his claimed disabilities.  

When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with appellate review.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As updated records of any treatment the Veteran receives for such disabilities may be pertinent to the claims on appeal, they must be sought.  Thus, with the assistance of the Veteran, the RO must attempt to obtain and associate with the evidence of record copies of all available VA treatment records since July 2013, including any CAT scan reports which may help the Veteran substantiate his claim seeking entitlement to service connection for headaches.

B.  Additional VA Examinations 

The Veteran is seeking an initial compensable evaluation for his service-connected right eye scars.  

In September 2010, the Veteran underwent a VA examination of his right eye scar.  The VA examiner found that the Veteran had two linear scars located at the lateral inferior aspect of his right eye.  These scars measured 3.0 centimeters by 0.3 centimeters and 1.0 centimeters by 0.2 centimeters.  Based on a physical evaluation of the Veteran, the examiner noted that these scars were not painful and that there were no signs of skin breakdown over the scars.  The examiner also noted that the scars were superficial, had no abnormal texture, and had no underlying soft tissue loss.  The examiner noted that the Veteran's skin around the scars was darker than normal but was not indurated or inflexible and that the contours of his scars were not elevated or depressed.  The examiner found no other disabling effects.

At the Veteran's June 2015 hearing before the Board, the Veteran testified that, although the September 2010 VA examiner did not find his right eye scars to be disfiguring, he believed that his scars were a disfigurement.  He also indicated that his right eye scars sometimes twitched, swelled-up, and were painful.  
The symptoms described by the Veteran during his Board hearing indicate a possible increase in the severity of his service-connected right eye scars.  Given the evidence of worsening since the Veteran was last evaluated in September 2010, the Veteran must be afforded another VA examination to properly evaluate the current severity of his service-connected right eye scars and to determine whether the Veteran is entitled to a compensable disability evaluation at any time during the appeal period.  see Weggenmann v. Brown, 5 Vet. App. 281 (1992).

The Veteran is also seeking entitlement to service connection for a right ankle disability, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.

In December 2009, the Veteran underwent a VA examination of his right ankle.  During the examination, the Veteran reported that he sustained an ankle sprain and was treated for Achilles tendonitis in 1984 while on active duty.  He also reported that he sustained multiple right ankle sprains over the years and that all of these sprains were treated conservatively.  X-rays taken during the examination showed no old or acute fracture or dislocation or disruption of the mortise.  The VA examiner noted minimal degenerative changes with mild spurring off the medial malleolus.  The examiner provided a diagnosis of "right ankle sprain - medial collateral ligament sprain."  The examiner also noted that the Veteran experienced decreased strength and lower extremity pain and that this pain significantly affected his usual occupation and mildly to moderately affected his daily activities.  The examiner then opined that the Veteran's "right ankle sprain [was] less likely as not (less than 50/50 probability" caused by or a result of service."  In support of this opinion, the examiner observed that the Veteran was treated for Achilles tendinopathy/right ankle sprain in 1984 and that he was able to resume full duty.  The examiner also observed that there was no residual from the right ankle sprain and that the Veteran's separation examination did not indicate that he had a right ankle condition.  

Under these circumstances, it is unclear whether the Veteran currently has a right ankle disability or whether he was actually diagnosed with a right ankle disability at any time during the appeal period.  Furthermore, the Board observes that the December 2009 VA examiner did not provide adequate rationale for the medical conclusion that the Veteran's "right ankle sprain - medial collateral ligament sprain" was "less likely as not" related to his military service.  Specifically, the examiner based this opinion on the fact that the Veteran was able to resume full duty after he was treated for Achilles tendinopathy/right ankle sprain in 1984 and because no right ankle disability or residuals of a right ankle injury were found during his service separation examination.  Absent further explanation, a statement that a disability is not due to service simply because it was not shown during service is legally inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Therefore, the Veteran must be afforded an appropriate examination to determine the nature and etiology of any previously or currently diagnosed right ankle disability.  If the examiner finds that the Veteran has a current right ankle disability or that he was diagnosed with a right ankle disability at any time during the appeal period, the examiner must provide an opinion addressing whether that right ankle disability is etiologically related to the Veteran's military service.  A complete rationale for all opinions must be provided.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Additionally, the Board observes that the Veteran has raised the theory of entitlement to service connection on a secondary basis.  In an October 2013 notice of disagreement, the Veteran stated that he was "diagnosed with pes planus which has caused both of my ankles to have chronic pain and swelling."  The Veteran also stated that because his bilateral pes planus resulted in years of difficulty walking, running, and standing for long periods of time, his ankles were very week and that he "sprained them on numerous occasions dating back [to] when [he] was in the service."  Moreover, in a June 2015 VA treatment record, the Veteran's primary care physician observed that the Veteran presented for a follow-up with "chronic pain ankles related to [service-connected] flat feet.  Because the Veteran is service-connected for bilateral pes planus with plantar fasciitis, the Board finds it necessary to obtain an etiological opinion which fully addresses the relationship between any previously or currently diagnosed right ankle disability and his service-connected bilateral pes planus with plantar fasciitis.  The examiner who conducts the Veteran's new examination must provide a medical opinion addressing whether any previously or currently diagnosed right ankle disability was caused or aggravated by the Veteran's service-connected bilateral pes planus with plantar fasciitis.  Specifically, the examiner must consider and discuss whether the Veteran's right ankle disability has manifested or progressed to its current state if the Veteran did not have service-connected bilateral pes planus with plantar fasciitis.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

D.  Manlincon Remand

In a September 2013 rating decision, the RO denied the Veteran's claim seeking entitlement to service connection for a left ankle disability.  Thereafter, in October 2013, the RO received the Veteran's timely notice of disagreement contesting that decision.  Specifically, the Veteran asked the RO to reevaluate his claim and to consider whether his service-connected bilateral pes planus with plantar fasciitis caused or aggravated his left ankle disability. 

As the RO has not yet issued a statement of the case addressing the Veteran's claim for entitlement to service connection for a left ankle disability, to include as secondary to service-connected bilateral pes planus with plantar fasciitis, the Board must remand that matter for the RO to issue a statement of the case and to provide the Veteran an opportunity to perfect an appeal of said claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following actions:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to service connection for a left ankle disability, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  The Veteran is reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.
2.  The RO must attempt to obtain all VA treatment records dated from July 2013 to the present, including any CAT scan reports.  All attempts to obtain these records must be documented in the claims file.

3.  After completing the above actions, the Veteran must be afforded a VA examination to properly evaluate the severity of his service-connected right eye scars.  The claims file must be made available to the examiner in conjunction with the examination.

The examiner must provide accurate and fully descriptive assessment of the Veteran's right eye scars in accordance with VA rating criteria.

4.  The Veteran must also be afforded an appropriate examination to determine the nature and etiology of any current right ankle disability found or any right ankle disability diagnosed during the appeal period.  The claims file must be made available to the examiner in conjunction with the examination.

Following a review of the evidence of record, to include the service and post-service medical records, the clinical evaluation, and with consideration of the Veteran's statements and testimony regarding the rigors of basic training and playing sports during service, the examiner must indicate whether the Veteran has a current right ankle disability or whether he had a right ankle disability at any time during the appeal period.  Thereafter, the examiner must provide an opinion addressing the following:

(a)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's previously or currently diagnosed right ankle disability began in service, was caused by service, or is otherwise related to service?

(b)  If the above opinion is negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veterans previously or currently diagnosed right ankle disability was caused or aggravated by a service-connected disability to include bilateral pes planus or plantar fasciitis.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions must be provided.  

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's evidence of record that shows that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




